Judgment entered in plaintiffs’ favor unanimously reversed, on the law and on the facts, with costs to the appellants, and the complaint dismissed. The record in this case mandates a conclusion that the defendant was, as a matter of law, free of negligence. There was no proof that the method adopted to join the carpet to the floor was other than an accepted and proper one or that the installation was negligently performed. However, even if it could be found that there was a defect at the place where plaintiff fell, it would be only of a most trivial nature. Such a defect, being neither a trap nor a nuisance, would not suffice to cause the defendant to foresee danger to others resulting therefrom (Heeney v. Topping, 18 A D 2d 618, affd 13 N T 2d 1049; Liebel V. Metropolitan Jockey Club, 10 A D 2d 1006). Absent such foreseeability the defendant may not be held guilty of negligence. Concur — Rabin, J. P., Valente, McNally, Steuer and Bastow, JJ.